DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide bearing (recited in claim 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 1, “each pre-tied intermediate anchor” lacks antecedent basis.  The examiner suggests deleting the word “intermediate” in this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 12-20, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (9,220,492) in view of Morency et al. (2003/0149447).  Cohen et al. disclose the invention substantially as claimed.  Cohen et al. disclose , at least in figures 1, 5, and 9-12 and col. 2, line 62 to col. 3, line 13; col. 4, lines 8-26; and col. 6, lines 35-63; a method for closing an opening in tissue, the method comprising: advancing a first needle (22) through tissue; advancing a suture (321) through the tissue (e.g., at 24a, as shown in fig. 9) to position a plurality of pre-tied anchors (340), spaced apart along a length of the suture, between a first end to a second end of the suture; and tensioning the suture to pull opposing edges (24a, 24b) of the tissue together and engage the plurality of pre-tied anchors against a distal surface of the tissue, within a needle tract through the tissue, and against a proximal surface of the tissue on anterior and posterior sides of the opening, the engagement of the plurality of pre-tied anchors with the tissue preventing pulling of the second end of the suture through the needle tract without tails of the suture being tied in a knot, wherein the plurality of pre-tied anchors are symmetrically (i.e., evenly) spaced on the suture, and wherein advancing the suture comprises moving the suture through the tissue to temporarily expand the needle penetration (from movement of the pre-tied anchor and/or segment 315 through the penetration).
Cohen et al. also disclose a method for closing an opening in tissue, the method comprising: advancing a first needle (22); advancing a suture (321) through the tissue to position a pre-tied end-anchor (340) adjacent a proximal outer surface of the tissue, the suture comprising the pre-tied end-anchor at a first end and a plurality of pre-tied 
However, Cohen et al. do not explicitly disclose advancing a second needle through tissue.  Nevertheless, Cohen et al disclose, in col. 3, lines 10-13, that a second needle may be attached to the suture.  Morency et al. teach, in figure 6 and paragraph [0049], first and second needles (110, 111) that have advanced a suture through tissue.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Morency et al., to modify the method of Cohen et al., so that a second needle is advance through tissue.  Such a modification would allow anchoring of the suture and pre-tied anchors in another side of an opening of tissue and achieve good closure of the opening.
However, Cohen et al. in view of Morency et al. do not explicitly disclose that each pre-tied anchor has a diameter of about 0.011" to about 0.036", that the pre-tied end anchor has a diameter of about 0.038" to about 0.052", that a tissue engaging surface area formed by the plurality of pre-tied intermediate anchors is about 0.1" to about 0.6", that a plurality of the plurality of pre-tied intermediate anchors are spaced In re Aller 105 USPQ 233.
Also, Cohen et al. in view of Morency et al. do not explicitly disclose that the tension in the suture is from about 6 Newtons to about 13 Newtons; and that each of the plurality of pre-tied anchors frictionally engage the tissue, such that a combined force of friction proved by the plurality of pre-tied anchors is about 2 Newtons to about 6 Newtons.  Nevertheless, Cohen et al. disclose, in col. 6, lines 43-44; that, as the suture and the pre-tied anchors are tensioned, a “wedging action” in the tissue (with inherent friction) also occurs. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to tension the suture and have the pre-tied anchors produce frictional forces as desired.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the .
Claims 1, 6-11, 16, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Morency (2003/0149447) in view of Kolster (7,582,105).  Morency discloses the invention substantially as claimed.  Morency discloses, at least in figures 5 and 6 and paragraph [0049]; a method for closing an opening in tissue (202), the method comprising: advancing a first needle (110) and a second needle (111) through tissue; advancing a suture (100) through the tissue to position a plurality of anchors (102), spaced apart along a length of the suture, between a first end to a second end of the suture; and tensioning the suture to pull opposing edges of the tissue together and engage the plurality of anchors against a distal surface of the tissue, within a needle tract through the tissue, and against a proximal surface of the tissue on anterior and posterior sides of the opening, the engagement of the plurality of anchors (106) with the tissue preventing pulling of the second end of the suture through the needle tract without tails of the suture being tied in a knot; wherein the plurality of anchors comprises a first group of anchors (102) and a second group of pre-tied anchors (106), the first group and the second group being separated by a distance greater than a distance between adjacent  anchors within each of the first group and the second group.
Morency also discloses a method for closing an opening in tissue (202), the method comprising: advancing a first needle (110) and a second needle (111) through tissue; advancing a suture  (100) through the tissue to position an anchor (102) adjacent a proximal outer surface of the tissue, the suture comprising the anchor at a first end and a plurality of intermediate anchors  (102 and 106) spaced apart along a length of 
However, Morency does not explicitly disclose advancing a suture through the tissue to position a plurality of pre-tied anchors; tensioning the suture to pull opposing edges of the tissue together and engage the plurality of pre-tied anchors against a distal surface of the tissue, within a needle tract through the tissue, and against a proximal surface of the tissue on anterior and posterior sides of the opening, the engagement of the plurality of pre-tied anchors with the tissue preventing pulling of the second end of the suture through the needle tract; wherein the plurality of pre-tied anchors comprises a first group of pre-tied anchors and a second group of pre-tied anchors, the first group and the second group being separated by a distance greater than a distance between adjacent pre-tied anchors within each of the first group and the second group; wherein the suture comprises a pre-formed tissue engaging structure that resist movement of the suture; wherein the pre-formed tissue engaging structure comprises a heat-formed structure; wherein the pre-formed tissue engaging structure comprises a plurality of 
Kolster teaches, at least in figures 18-21 and col. 9, line 44 to col. 10, line 46; advancing a suture through the tissue to position a plurality of pre-tied anchors (e.g., 221-230); tensioning the suture to pull opposing edges of the tissue together and engage the plurality of pre-tied anchors against a distal surface of the tissue, within a needle tract through the tissue, and against a proximal surface of the tissue on anterior and posterior sides of the opening, the engagement of the plurality of pre-tied anchors with the tissue preventing pulling of the second end of the suture through the needle tract; wherein the plurality of pre-tied anchors comprises a first group of pre-tied anchors and a second group of pre-tied anchors, the first group (e.g., 221-230, as shown in fig. 19) and the second group (e.g., 241-250) being separated by a distance greater than a distance between adjacent pre-tied anchors within each of the first group and the second group; wherein the suture comprises a pre-formed tissue engaging structure (e.g., 211-220) that resist movement of the suture; wherein the pre-formed tissue engaging structure  (e.g., 272) comprises a heat-formed structure (e.g., 273, which is formed by ultrasonic or laser welding, according to fig. 21 and col. 10, lines 47-55) ; wherein the pre-formed tissue engaging structure comprises a plurality of randomly formed (i.e., varied and/or non-uniformly spaced) peaks (e.g., exterior portions of 265, 266, and 267, as shown in fig. 20) and troughs (spaces between 265 and 266, and 266 and 267, or the conical spaces or hollows within 265, 266, and 267 for receiving the suture); wherein the pre-formed tissue engaging structure comprises a plurality of systematically formed (i.e., uniformly spaced) peaks (e.g., exterior portions of 211-220, as shown in fig. .  
Claim 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Morency (2003/0149447) in view of Kolster (7,582,105), and further in view of Modesitt et al. (6,136,010).  Morency in view of Kolster discloses the invention substantially as claimed, but does not explicitly disclose that advancing the suture comprises moving the suture through a guide bearing from a posterior side to an anterior side of the opening; wherein the second end of the suture passes from the posterior side to the anterior side, the second end comprising a cuff-engaging tip; wherein the method further comprises advancing the first needle into a first cuff and the second needle into a second cuff, each of the first cuff and the second cuff being supported by a tissue stabilizing foot; and wherein a second suture extends from the first cuff and the second cuff.  Modesitt teaches, at least in figures 11A-11E and col. 10, line 18 to col. 11, line 21; advancing a suture (34) comprising moving the suture through a guide bearing (a portion of foot 24 or a portion of the distal end of probe 70 that supports foot 24, as shown in fig. 11D) from a posterior side to an anterior side of an opening; wherein the second end of the suture passes from the posterior side to the anterior side, the second end comprising a cuff-engaging tip (78); wherein the method further comprises advancing a first needle .
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/JULIAN W WOO/Primary Examiner, Art Unit 3771